The opinion of the Court was delivered by
_Sekgeant, J.
— If the instrument in question were to be con_sidered as an executory agreement to convey, and not as a present conveyance, there still would remain a question whether there are words sufficient to carry the fee, or any circumstances to show that such was the intention of the parties, on the face of the instrument. But I perceive no ground on which it can be considered an executory agreement. It is a direct conveyance of one-sixth of the tract, or so much thereof as may be recovered, without anything farther to be done to vest the legal title. It embraces all the substantial parts of a deed. Under it the grantor’s legal estate in this one-sixth was devested, and the grantee held it as tenant in common, for all legal purposes whatever. In all the cases which have been cited where the instrument was construed executory, although some of the words imported a present grant, yet there were other clauses by which something further was to be done, or which showed it to be the design of the parties, from the tenor of the whole instrument, that it was to be merely executory. Nothing exists here which leads to such a conclusion.
Then in a present conveyance the rule of law is, that without the word “ heirs,” but an estate for life passes. That estate has expired, and the heirs of the grantee acquired nothing by inheritance.
Judgment reversed, and judgment for defendant.